Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/18/20, 6/24/21, 3/08/22, and 9/29/22 are being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kuroba et al. (US 2020/0398924) (hereinafter Kuroba).
Re claim 1: Kuroba discloses a straddle vehicle, comprising: a first frame (36, fig. 5) located in front of a head pipe (32, fig. 5) and supported by the head pipe (32); a hanging frame (36, fig. 5) connected to the first frame (36) and including a plurality of extension portions (left and right 361, fig. 63) extending downward (downward from 362, fig. 6) from the first frame (36) and an attachment portion (side portions between 365 and 361, fig. 6) connecting at least two of the plurality of extension portions (left and right 361) to each other (see fig. 6); a front cowl (12, fig. 4) arranged at a front part (front part of 1, fig. 1) of the straddle vehicle (1, fig. 1) and protruding forward (see fig. 1), a recess (recess of 12 receiving 16B, fig. 4) being formed at a rear side (see fig. 4) of the front cowl (12); and a radar device (16B, fig. 4) (radar, see para [0051]) supported by the attachment portion (side portions between 365 and 361, fig. 4) of the hanging frame (36) and arranged in the recess (see fig. 4) of the front cowl (12).  

Re claim 2: Kuroba discloses a connection member (11B, 11c, fig. 4) connecting a lower wall (lower wall of recess 12, fig. 4) inside the recess (recess of 12, fig. 4) of the front cowl (12) and the hanging frame (36, fig. 4).

Re claim 3: Kuroba discloses a radar stay (365, see fig. 6) connected to the attachment portion (side portions between 365 and 361, fig. 6) so as to protrude forward (see fig. 6) from the attachment portion (side portions between 365 and 361) of the hanging frame (36, fig. 6), the radar device (16B, fig. 4) attached to the radar stay (365, fig. 4).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kuroba et al. (US 2020/0398924) in view of Kawamura (US 2021/0061389).
Re claim 4: Kuroba teaches the radar stay (365, fig. 4) comprising: a first attachment surface (left surface of 365, fig. 6) for attaching the radar device (16B, fig. 4) via a first vibration reduction member (bolt received in left 365, fig. 6) (bolt fastening, see para [0058]); and a second attachment surface (right surface of 365, fig. 6) for attaching the radar device (16B, fig. 4) via a second vibration reduction member (bolt received in right 365, fig. 6) (bolt fastening, see para [0058]). 	
However, Kuroba is silent about orientation of the second attachment surface differing from orientation of the first attachment surface.  
	Kawamura teaches a radar stay (206, fig. 2) comprising: a first attachment surface (horizontal surface of 206, fig. 2), a second attachment surface (vertical surface of 206, fig. 2), and orientation of the second attachment surface differing from orientation of the first attachment surface (see fig. 2).
Therefore, in view of Kawamura, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the orientations of the second attachment surface to differ from the orientation of the first attachment surface of Kuroba, in order to adjust the position of the radar device on the radar stay.

Re claim 5: Kuroba fails to teach the first attachment surface is a surface perpendicular to an up-down direction, and wherein the second attachment surface is a surface perpendicular to a front-rear direction.  
Kawamura teaches the first attachment surface (horizontal surface of 206, fig. 2) is a surface perpendicular to an up-down direction (Z direction, fig. 2), and wherein the second attachment surface (vertical surface of 206, fig. 2) is a surface perpendicular to a front-rear direction (X direction, fig. 2).  
Therefore, in view of Kawamura, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the orientations of the second attachment surface and the first attachment surface of Kuroba where the first attachment surface is a surface perpendicular to an up-down direction, and the second attachment surface is a surface perpendicular to a front-rear direction, in order to adjust the position of the radar device on the radar stay.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kuroba et al. (US 2020/0398924) in view of Kunisada et al. (US 2016/0068215) (hereinafter Kunisada).
Re claim 8: Kuroba teaches the radar device (16B, fig. 8) is located below a headlight (11R, 11L, fig. 8).  
However, Kuroba is silent about the radar device is below all of an engine control unit, a relay box, and the headlight.
Kunisada teaches an engine control unit (ETC located in 40, fig. 1) (ETC unit, see para [0064]) (note: ETC unit is an engine throttle control unit), a relay box (relay box located in 40, fig. 1) (relay box, see para [0064]), and a headlight (40, fig. 1).
Therefore, in view of Kunisada, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an engine control unit and a relay box where the radar device of Kuroba is located below all of the engine control unit, the relay box, and the head light, in order to provide power to the engine and minimize the space and bulk of the components in front of the vehicle.
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to rearrange the radar device of Kuroba to be located below all of the engine control unit, the relay box, and the head light of Kuroba in view of Kunisada to minimize the size and bulk in the front of the vehicle, since it has been held that rearranging parts of an invention involved only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950).

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kuroba et al. (US 2020/0398924).
Re claim 9: A first embodiment of Kuroba teaches a headlight (11, fig. 1) irradiating a front area (R, fig. 1) of the straddle vehicle (1, fig. 1), wherein the headlight (11) and the radar device (16B) are arranged so that the headlight (11) and the radar device (16b) overlap in a plan view (see fig. 4).
However, the first embodiment of Kuroba fails to teach the radar device is lower than the headlight.  
A second embodiment of Kuroba teaches the radar device (16B, fig. 8) is lower than the headlight (11L, 11R, fig. 8).
Therefore, in view of the second embodiment of Kuroba, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to rearrange the radar device to be lower than the head light, in order to avoid enlargement of the front part of the vehicle in the Z direction [Kuroba, 0044].

Re claim 10: A first embodiment of Kuroba teaches a camera (16A, fig. 4) acquiring information (image capturing unit, see para [0047]) for controlling (see para [0036]) the straddle vehicle (1), 
However, the first embodiment of Kuroba fails to teach the camera, a headlight, and the radar device are arranged in this order from a top in an up-down direction.  
A second embodiment of Kuroba teaches the camera (16A, fig. 8), a headlight (11R, 11L, fig. 8), and the radar device (16B, fig. 8) are arranged in this order from a top in an up-down direction (z-direction, fig. 8).  
Therefore, in view of the second embodiment of Kuroba, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to rearrange the radar device and camera such that the camera, a headlight, and the radar device are arranged in this order from a top in an up-down direction, in order to avoid enlargement of the front part of the vehicle 1 in the Z direction [Kuroba, 0044].

Re claim 11: Kuroba silent about the camera, the headlight, and the radar device overlap with a straight line drawn parallel to the up-down direction in a front view.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to rearrange the camera, headlight, and radar device of Kuroba where the camera, the headlight, and the radar device overlap with a straight line drawn parallel to the up-down direction in a front view to avoid enlargement of the front part of the vehicle 1 in the Z direction [Kuroba, 0044], since it has been held that rearranging parts of an invention involved only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950).

Allowable Subject Matter
Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art taken as a whole does not show nor suggest the radar device includes an orientation adjustment mechanism adjusting orientation of the radar device by operating from the rear side, and wherein an opening portion is formed in the second attachment surface of the radar stay for operating the orientation adjustment mechanism with respect to claim 6; the radar device includes an orientation adjustment mechanism adjusting orientation of the radar device, and wherein the radar device is attached to the radar stay so that the radar device does not contact with a lower wall in the recess of the front cowl with respect to claim 7, as specifically called for in the claimed combinations

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kitayama et al. (US 2018/0252381), Maeda et al. (US 2021/0061388), and Suzuki (US 2017/0327026) disclose a straddle vehicle with a radar unit.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG B SONG whose telephone number is (571)272-9402. The examiner can normally be reached Monday-Friday: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHENG SONG/Primary Examiner, Art Unit 2875